Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam” in claims 1, 4 and 5. Applicant’s specification indicates that the controller may include an acusto optic modulator (AOM). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim language reciting “a slit for directly receiving the second Gaussian beam from the controller and transmitting only a center portion, including a center point of the second Gaussian beam to emit a flat-like Gaussian beam” is not supported by applicant’s specification. Applicant’s specification does disclose that “the first slit 131 transmits only a predetermined portion of a center of a Gaussian beam whose energy has been controlled by the controller 120 to have a flat-like beam”. Applicant’s specification also discloses “The first slit 131 transmits a portion of light emitted from the controller 120, e.g., the first slit 131 transmits only a predetermined portion of a center of a Gaussian 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 7,531,767 B2 as previously recited) in view of Ishihara (US 6,965,466 B2 as newly recited).
With respect to claim 1, Arai et al discloses of a laser beam irradiation apparatus A (Col. 5, line 8-10; 42-45; Figures 1 -5), comprising: a laser light source C for generating a first Gaussian beam 1 (Col. 5, lines 42-52; Figure 1); a controller 2, 3 for receiving the first Gaussian beam (Col. 5, lines 53-56; Figure 1), controlling energy of light of the first Gaussian beam (i.e. converting a Gaussian beam into a top-hat beam the beam mode may be set as a Gaussian type; Col. 5, lines 53-56; Col 10, lines 15-18; Figure 1), and emitting a second Gaussian beam (Col 10, lines 15-18; Figure 1); a first optical system 7a, 7b, 8a, 8b, for adjusting a shape of light of the second Gaussian beam (Col. 6, lines 3-33; Col 10, lines 15-18; Figure 1), the first optical system comprising: a slit 8a, 8b for indirectly receiving the second Gaussian beam from the controller 2, 3 and transmitting only a center portion, including the center point of the 
However, Arai et al is silent regarding a first optical system for adjusting a shape of light of the second Gaussian beam, the first optical system comprising: a slit for directly receiving the second Gaussian beam from the controller and transmitting only a center portion, including a center point of the second Gaussian beam to emit a flat-like Gaussian beam, and a reducer for reducing a size of a cross section of light emitted from the slit.
Ishihara discloses of a first optical system 14 for adjusting a shape of light (i.e. the Gaussian parallel ray of light beam transmitted from the controller 2-3 is shaped by the first optical system 14 apertures 14a1 producing a light beam with the center portion when the parallel light beam passes through the diaphragm 14a; Figures 5-8) of the second Gaussian beam, the first optical system comprising a slit 14a1 for directly receiving the second Gaussian beam from the controller 2-3 and transmitting only a center portion, including a center point of the second Gaussian beam to emit a flat-like Gaussian beam (i.e. the parallel circular light shape is flatten to an oval shaped beam of light; Col. 20, line 57 thru Col. 21, line 23; Figures 1 and 9-11), and a reducer 14b for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Ishihara, by modifying the first optical system as taught by Arai et al with the first optical system as taught by Ishihara, to provide a light shielding member for limiting a diameter of the light within a main scanning cross sectional plane.

With respect to claim 2, Arai et al discloses that the controller 2, 3 includes an acusto-optic modulator (AOM) 2-3 (Col. 5, lines 46-64; Figures 1-5).

With respect to claim 17, the modification of Arai et al discloses substantially all features as set forth in claim 1 above such that the F-theta lens 12 with a spot size of the beam from the scanner 11 such that the single beam incident on the processing surface 13 has a beam size (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1).
However, the modification of Arai et al is silent regarding an F-theta lens reduces a spot size of the beam from the scanner such that a single beam incident on the processing surface has a reduced beam size.  
Ishihara teaches in this reference an F-theta lens 6 reduces a spot size of the beam from the scanner 5 (i.e. galvanometer) such that a single beam incident on the processing surface 7 has a reduced beam size (Col. 10, lines 28-45; Figures 1, 9, 12-13 and 15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai with Ishihara, by modifying to the F-theta of Arai et al, with the F-theta of Ishihara, to provide a decrease jitter and pitch error.

With respect to claim 22, the modification of Arai et al discloses substantially all features as set forth in claim 1 above such as a reducer 7a, 7b for reducing a size of a cross section of light emitted from the first slit 8a, 8b (Col. 6, line 64 thru Col. 7, line 12 ; Col. 7, lines 21-34; Figure 1).
However, Arai et al is silent regarding of a reducer is to directly receive the flat-like Gaussian beam emitted from the slit.
Ishihara discloses of a reducer 14b is to directly receive the flat-like Gaussian beam emitted from the slit 14a1 (Col. 21, lines 11-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Ishihara, by modifying the first optical system as taught by Arai et al with the first optical system as taught by Ishihara, to provide a light shielding member for limiting a diameter of the light within a main scanning cross sectional plane.

With respect to claim 23, Arai et al discloses that the controller 2, 3 consist of the acusto-optic modulator (AOM) 2-3 and is to directly receive the first Gaussian beam from the laser light source C (Col. 5, lines 42-56; Figure 1).

With respect to claim 24, the modification of Arai et al discloses substantially all features as set forth in claim 1 above such that the scanner 11 is to indirectly receive light from the first optical system 7a-8b (Col. 6, lines 25-33 and 42-46; Figure 1). 
However, Arai et al is silent regarding of the scanner is to directly receive light from the first optical system.
Ishihara discloses the scanner 5 is to directly receive light from the first optical system 4 (Col. 9, lines 1-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Ishihara, by modifying the first optical system as taught by Arai et al with the first optical system as taught by Ishihara, to provide a defecting means for the light beams emitted from the light source means.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 7,531,767 B2 as previously recited) in view of Ishihara (US 6,965,466 B2 as newly recited) as applied to claim 1 above, and in further view of Arai et al (US 6,531,677 B2 as previously recited (hereinafter Arai677 et al). 
With respect claim 6, the modification of Arai et al and Ishihara discloses  substantially all features as set forth in claim 1 above such that the first optical system 7a, 7b, 8a, 8b, the scanner 11, and the F-theta lens 12 define a first set (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), the laser beam irradiation apparatus A (Figure 1) including a first set 7-8b and 11-12 (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), wherein a beam split optical system 9a-10 is arranged between the controller 2-3 and the scanner 11 and the F-theta lens 12 (Col. 6, lines 11-21; Figure 1), and wherein an 
However, the modification of Arai et al and Ishihara is silent regarding the laser beam irradiation apparatus including a plurality of first sets a beam split optical system is arranged between the controller and the plurality of first sets, wherein output beam of the beam split optical system being incident on a corresponding one of the plurality of first sets.  
Arai677 et al teaches that the laser beam irradiation apparatus 1 (Figures 1-16) including a plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk a beam split optical system 6a, 6b is arranged between the controller 1i and the plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk, wherein output beam of the beam split optical system 6a, 6b being incident on a corresponding one of the plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk (Col. 14, line 39 thru Col. 15, line 24; Figures 1-16).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al and Ishihara with Arai677 et al, by adding to the first set of Arai et al and Ishihara, with a plurality of first sets and a beam split optical system of Arai677 et al, to perform laser machining simultaneously and individually.

With respect to claim 7, the modification of Arai et al and Ishihara discloses substantially all features as set forth in claim 6 above such that the beam split optical system 9a, 9b, 10 includes one or more steerable mirrors (Col. 7, lines 1-34; Col. 8, lines 45-49; Col. 13, lines 26-34; Figure 1).
However the modification of Arai et al and Ishihara is silent regarding the beam split optical system includes one or more semitransparent mirrors.  
Arai677 et al teaches the beam split optical system 5 and 10-12 includes one or more semitransparent mirrors 12 (Col. 13, lines 27-40; Figures 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al and Ishihara with Arai677 et al, by modifying the beam split optical system of Arai et al and Ishihara, with the beam split optical system of Arai677 et al, to perform laser machining simultaneously and individually.

Claims 4, 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 7,531,767 B2 as previously recited) in view of Arai et al (US 6,531,677 B2 as previously recited (hereinafter Arai677 et al). 
With respect to claim 4, Arai et al discloses of a laser beam irradiation apparatus A (Col. 5, line 8-10; 42-45; Figures 1 -5), comprising: a laser light source C for generating a first Gaussian beam 1 (Col. 5, lines 42-52; Figure 1); a controller 2, 3 for receiving the first Gaussian beam (Col. 5, lines 53-56; Figure 1), controlling energy of light of the first Gaussian beam (i.e. converting a Gaussian beam into a top-hat beam the beam mode may be set as a Gaussian type; Col. 5, lines 53-56; Col 10, lines 15-18; Figure 1), and emitting a second Gaussian beam (Col 10, lines 15-18; Figure 1); a first optical system 7a, 7b, 8a, 8b, for adjusting a shape of light of the second Gaussian beam (Col. 6, lines 3-33; Col 10, lines 15-18; Figure 1), the first optical system comprising: a slit 8a, 8b for indirectly receiving the second Gaussian beam from the i.e. with a flat top-hat type energy distribution; Col. 5, lines 53-56, Col. 6, lines 3-10, 27-33; Figure 1, 3 and 6); a scanner 11 for adjusting a direction of light emitted from the first optical system 7a, 7b, 8a, 8b (Col. 6, lines 25-33 and 42-46; Figure 1); and an F-theta lens 12 for diminishing a beam emitted from the scanner 11 (Col. 6, lines 25-26; Figure 1).
However, the modification of Arai et al is silent regarding a homogenizer for converting light emitted from the second slit into a flat-top beam.  
Arai677 et al teaches in this reference of a homogenizer 30i, 30k for converting light emitted from the slit 4i, 4k into a flat-top beam (Col. 7, lines 20-58; Figures 1-16).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai with Arai677 et al, by adding to the optical system of Arai et al, the homogenizer of Arai677 et al, to provide an adjustment to the spatial energy distribution of the laser beams.

With respect claim 18, the modification of Arai et al discloses substantially all features as set forth in claim 4 above such that the first optical system 7a, 7b, 8a, 8b, the scanner 11, and the F-theta lens 12 define a first set (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), the laser beam irradiation apparatus A (Figure 1) including a first set 7-8b and 11-12 (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), wherein a beam split optical system 9a-10 is arranged between the controller 2-3 and the scanner 11 and the 
However, the modification of Arai et al is silent regarding the laser beam irradiation apparatus including a plurality of first sets a beam split optical system is arranged between the controller and the plurality of first sets, wherein output beam of the beam split optical system being incident on a corresponding one of the plurality of first sets.  
Arai677 et al teaches that the laser beam irradiation apparatus 1 (Figures 1-16) including a plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk a beam split optical system 6a, 6b is arranged between the controller 1i and the plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk, wherein output beam of the beam split optical system 6a, 6b being incident on a corresponding one of the plurality of first sets 30i, 3i, 4i, 5i, Zi, 30k, 3k, 4k, 5k, Zk (Col. 14, line 39 thru Col. 15, line 24; Figures 1-16).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Arai677 et al, by adding to the first set of Arai et al, with a plurality of first sets and a beam split optical system of Arai677 et al, to perform laser machining simultaneously and individually.

With respect to claim 19, the modification of Arai et al discloses substantially all features as set forth in claim 18 above such that the beam split optical system 9a, 9b, 10 includes one or more steerable mirrors (Col. 7, lines 1-34; Col. 8, lines 45-49; Col. 13, lines 26-34; Figure 1).
However the modification of Arai et al is silent regarding the beam split optical system includes one or more semitransparent mirrors.  
Arai677 et al teaches the beam split optical system 5 and 10-12 includes one or more semitransparent mirrors 12 (Col. 13, lines 27-40; Figures 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Arai677 et al, by modifying the beam split optical system of Arai et al, with the beam split optical system of Arai677 et al, to perform laser machining simultaneously and individually.

With respect to claim 25, the modification of Arai et al discloses substantially all features as set forth in claim 4 above such that the first optical system 7-8 further comprises a collimator lens 7 for converting, together with the beam deflector 3 (i.e. beam deflector portion of the controller 2-3; Col. 5, lines 46-52), the light emitted from the slit 8 into the top hat shape beam (Col. 7, lines 21-34; Col. 8, lines 5-14; Figures 1-2).
However, the modification of Arai et al is silent regarding the first optical system further comprises a convex lens for converting, together with the homogenizer, the light emitted from the slit into the flat-top beam.  
Arai677 et al teaches that the first optical system 30i, 3i, 4i further comprises a convex collimator lens 3i (i.e. Also see reference item 3 in figures 18a, 18b the collimator is in the shape of a convex lens; Col. 1, lines 55-67; Figures 18a-b) for converting, together with the homogenizer 30i, the light emitted from the slit 4i into the flat-top beam (Col. 7, lines 20-25 and 53-58; Figures 1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Arai677 et al, by modifying to the first optical system of Arai et al, with the first optical system of Arai677 et al, to perform the adjustments of the laser energy during laser machining simultaneously and individually.

With respect to claim 26, the modification of Arai et al discloses substantially all features as set forth in claim 25 above such that the collimator lens 7 is to directly receive light emitted from the beam defector 3 (i.e. beam deflector portion of the controller 2-3; Col. 5, lines 46-52; Figure 1).
However, the modification of Arai et al is silent regarding the convex lens is to directly receive light emitted from the homogenizer.  
Arai677 et al teaches that the convex collimator lens 3i (i.e. Also see reference item 3 in figures 18a, 18b the collimator is in the shape of a convex lens; Col. 1, lines 55-67; Figures 18a-b) is to directly receive light emitted from the homogenizer 30i (Col. 7, lines 20-25 and 53-58; Figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Arai677 et al, by modifying to the first optical system of Arai et al, with the first optical system of Arai677 et al, to perform the adjustments of the laser energy during laser machining simultaneously and individually.

Claims 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (US 7,531,767 B2 as previously recited) in view of Kohno (US 5,381,225 A as newly recited).
With respect to claim 5, Arai et al discloses of a laser beam irradiation apparatus A (Col. 5, line 8-10; 42-45; Figures 1 -5), comprising: a laser light source C for generating a first Gaussian beam 1 (Col. 5, lines 42-52; Figure 1); a controller 2, 3 for receiving the first Gaussian beam (Col. 5, lines 53-56; Figure 1), controlling energy of light of the first Gaussian beam (i.e. converting a Gaussian beam into a top-hat beam the beam mode may be set as a Gaussian type; Col. 5, lines 53-56; Col 10, lines 15-18; Figure 1), and emitting a second Gaussian beam (Col 10, lines 15-18; Figure 1); a first optical system 7a, 7b, 8a, 8b, for adjusting a shape of light of the second Gaussian beam (Col. 6, lines 3-33; Col 10, lines 15-18; Figure 1), the first optical system comprising: a slit 8a, 8b for indirectly receiving the second Gaussian beam from the controller 2, 3 and transmitting only a center portion, including the center point of the second Gaussian beam 4a, 5a to variable adjust the diameter of the Gaussian beam (i.e. with a flat top-hat type energy distribution; Col. 5, lines 53-56, Col. 6, lines 3-10, 27-33; Figure 1, 3 and 6); a zoom beam expander 7a, 7b for adjusting a size of a cross section of light emitted into the slit 8a, 8b (Col. 6, line 64 thru Col. 7, line 12 ; Col. 7, lines 21-34; Figure 1); a scanner 11 for adjusting a direction of light emitted from the first optical system 7a, 7b, 8a, 8b (Col. 6, lines 25-33 and 42-46; Figure 1); and an F-theta lens 12 for diminishing a beam emitted from the scanner 11 (Col. 6, lines 25-26; Figure 1).
However, the modification of Arai et al is silent regarding a zoom beam expander for adjusting a size of a cross section of light emitted from the slit.  
Kohno teaches that a zoom beam expander 2, 43 for adjusting a size of a cross section of light emitted from the slit 2 (Col. 6, lines 53-57; Col. 10, lines 3-26; Figures 1-9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Kohno, by modifying arrangement of the first optical system of Arai et al, with the arrangement of the first optical system of Kohno, to reduce or avoid back-reflection of the portion of the reflected laser beam that passes back through the aperture.

With respect claim 20, the modification of Arai et al discloses substantially all features as set forth in claim 5 above such that the first optical system 7a, 7b, 8a, 8b, the scanner 11, and the F-theta lens 12 define a first set (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), the laser beam irradiation apparatus A (Figure 1) including a first set 7-8b and 11-12 (Col. 7, lines 1-34; Col. 8, lines 45-49; Figure 1), wherein a beam split optical system 9a-10 is arranged between the controller 2-3 and the scanner 11 and the F-theta lens 12 (Col. 6, lines 11-21; Figure 1), and wherein an output beam of the beam split optical system 9a-10 is incident on a corresponding one of the plurality of first sets 7-8b and 11-12 (Col. 6, lines 11-41).
However, the modification of Arai et al is silent regarding the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, wherein output 
Kohno teaches that the laser beam irradiation apparatus (Figures 8-9) including a plurality of first sets 2-5 and 40-44, wherein a beam split optical system 2-3 and 40-43 is arranged between the controller 1 and the plurality of first sets 2-5 and 40-44, wherein output beam of the beam split optical system 2-3 and 40-43 being incident on a corresponding one of the plurality of first sets 2-5 and 40-43 (Col. 6, lines 53-57; Col. 10, lines 3-26; Figures 8-9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Kohno, by modifying arrangement of the first optical system of Arai et al, with the arrangement of the first optical system of Kohno, to reduce or avoid back-reflection of the portion of the reflected laser beam that passes back through the aperture.

With respect to claim 21, the modification of Arai et al discloses substantially all features as set forth in claim 20 above such that the beam split optical system 9a, 9b, 10 includes one or more steerable mirrors (Col. 7, lines 1-34; Col. 8, lines 45-49; Col. 13, lines 26-34; Figure 1).
However the modification of Arai et al is silent regarding the beam split optical system includes one or more semitransparent mirrors.  
Kohno teaches the beam split optical system 2-3 and 40-43 includes one or more semitransparent mirrors 40-41 (Col. 10, lines 3-26; Figures 8-9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Arai et al with Kohno, by modifying arrangement of the first optical system of Arai et al, with the arrangement of the first optical system of Kohno, to reduce or avoid back-reflection of the portion of the reflected laser beam that passes back through the aperture.

Response to Arguments
Applicant’s arguments, see pages 7-14, filed on November 17, 2020, with respect to the rejection(s) of claim(s) 1 under both 35 USC 102(a1) anticipated by Hattori and 35 USC 103 over Arai et al in view of Hattori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arai et al (US 7,531,767 B2 as previously recited) in view of Ishihara (US 6,965,466 B2 as newly recited).

Applicant argues that “Applicant respectfully submits that Hattori does not appear to disclose or even suggest at least the above-emphasized features of amended claim 1” on pages 7-10 of remarks. 
The examiner respectfully agrees with applicant’s interpretation of Hattori. Applicant’s amendment reciting “transmitting only a center portion, including a center point, of the second Gaussian beam“ overcomes the previous 35 USC 102 rejection of claim 1 in the last office action. After further search and consideration, the examiner has found newly recited prior art Ishihara that teaches of a controller and the transmission of only a center portion, including a center point of the second Gaussian 

 Applicant argues that “Applicant respectfully submits that Arai1 and Hattori, alone or in combination, do not appear to disclose or even suggest the above-emphasized features of amended claim 1” on pages 10-13 of remarks.
The examiner respectfully agrees with applicant’s interpretation of the combination of Arai1 and Hattori. Applicant’s amendment reciting “transmitting only a center portion, including a center point, of the second Gaussian beam” overcome the previous 35 USC 103 rejection of claim 1 in the last office action. After further search and consideration, the examiner has found newly recited prior art Ishihara that teaches of a controller and the transmission of only a center portion, including a center point of the second Gaussian beam to emit a flat-like Gaussian beam. Therefore the examiner now rejects claim 1 under 35 USC 103 over Arai et al in view of Ishihara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)270-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/
Examiner, Art Unit 3761
February 16, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761